Citation Nr: 0701622	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  96-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
shrapnel fragment wound of the left knee, other than for the 
presence of scarring.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a shrapnel fragment wound of the right leg, 
to include impairment of the internal saphenous nerve and 
common peroneal nerve, other than for the presence of 
scarring.

3.  Entitlement to an initial compensable rating for 
degenerative arthritis of the right index finger and thumb, 
prior to August 26, 2002.

4.  Entitlement to an earlier effective date for the award of 
service connection for carpal tunnel syndrome of the right 
hand, secondary to degenerative arthritis of the right thumb 
and index finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from August 1966 
to August 1969 and from February 1974 to March 1991.  The 
veteran also has unverified active duty service from April 
1971 to February 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an original September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  During the course of this appeal, the 
veteran relocated and his claim is now being addressed by the 
RO in New Orleans, Louisiana.  In November 1996, December 
1999, and March 2004, the Board remanded this case to the RO 
for additional action.  The case returns to the Board for 
further consideration.

The veteran presented testimony before a Member of the Board 
at the RO in July 1996.  A transcript of the hearing 
testimony has been associated with the claims file.  In a 
January 2004 letter from the Board, the veteran was advised 
that the Member who conducted his hearing is no longer with 
the Board and that he was entitled to another hearing.  The 
veteran responded in February 2004 that he did not want 
another hearing.  Accordingly, the Board will proceed with 
consideration of the veteran's appeal.

Effective August 26, 2002, the ratings schedule was revised 
to provide ratings for limitation of motion of the fingers.  
The rating schedule now provides a maximum rating for 
limitation of thumb motion for 20 percent and a maximum 
rating for limitation of index finger motion of 10 percent.  
See 38 C.F.R. § 4.71a, DC 5228, 5229 (2006).  The veteran 
currently receives these maximum ratings, effective August 
26, 2002.  When a veteran seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the right thumb and index finger 
ratings will be considered only during the period prior to 
August 26, 2002, since the maximum benefit available was 
awarded to him as of that date, granting the benefits sought 
on appeal in full.

In the prior remand, the Board referred to the RO for 
consideration the issue of service connection for the scar 
residuals of a shrapnel fragment wound of the right leg and 
for carpal tunnel syndrome.  Service connection was granted 
for these conditions in an April 2006 rating decision.  The 
veteran did not disagree with the initial ratings, so the 
Board has no jurisdiction over this issues.  

The veteran has also sent a September 2006 statement to the 
Board regarding the computation of overpayment based on 
retroactive awards of disability compensation.  The 
computation of award amounts and overpayments are not 
presently before the Board.  This matter is REFERRED to the 
RO, to provide the veteran with a complete audit and 
explanation of award amounts, possible overpayments and the 
underlying provisions regarding compensation.  

The issue of an earlier effective date for the grant of 
service connection for carpal tunnel syndrome is addressed in 
the REMAND section and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.

FINDINGS OF FACT

1.  The veteran has no left knee disability other than 
scarring.

2.  The veteran's service-connected residuals of a shrapnel 
fragment wound of the right leg, to include impairment of the 
internal saphenous nerve and common peroneal nerve, other 
than for the presence of scarring, has been manifested by 
"moderate" incomplete paralysis of the common peroneal 
nerve, with symptoms of limitation of inversion and eversion 
and paresthesia of the dorsum of the foot. 

3.  Prior to August 26, 2002, the veteran's service-connected 
degenerative arthritis of the right index finger and thumb 
was manifested by noncompensable limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a shrapnel fragment wound of the left knee, 
other than for the presence of scarring, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263 (2006).

2.  The criteria for an initial evaluation greater than 20 
percent for residuals of a shrapnel fragment wound of the 
right leg with paralysis of the internal saphenous nerve, 
other than for the presence of scarring, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8521, 8527 (2006).

3.  Prior to August 26, 2002, the criteria for a 10 percent 
rating for degenerative arthritis of the right thumb and 
index finger are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   Since the veteran appealed the initial rating 
assigned for each of the disabilities on appeal, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of this claim, the criteria for rating 
finger and skin disabilities were revised (effective August 
26 and 30, 2002, respectively).  The Board will evaluate the 
veteran's claims under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.


Left Knee Other than for Scarring

In a December 1999 decision, the Board addressed the 
veteran's rating for the shrapnel fragment wound scar on his 
left knee.  Any other disability resulting from the injury 
was sent back to the RO for evaluation and reconsideration.  
The issue has returned for appellate consideration.

The ratings schedule provides a series of criteria for 
limitation of knee function.  Specifically, ratings are 
available for cartilage impairment, lateral instability, 
recurrent patellar subluxation, limitation of extension, 
limitation of flexion, fibula and tibia impairment and genu 
recurvatum.  38 C.F.R. § 4.71a.  Where confirmed by x-rays, 
degenerative arthritis may also support a compensable rating.

The veteran's left knee was assessed in June 1991, June 1997, 
April 2001, and February 2002.  There is no evidence of 
locking, effusion or semilunar cartilage involvement on any 
examination.  There is no evidence of recurrent subluxation.  
None of the examination reports indicate positive Lachman, 
McMurray, anterior or posterior drawer sign instability 
tests.  The x-rays of the tibia and fibula have been clear.  
The veteran is tender medially where his scar healed.  The 
June 1997 examination indicated that the veteran had 
chondromalacia of the left patella.  The April 2001 
examination indicated that the veteran had a chronic strain 
with no loss of motion or function.  X-rays have been clear.  
The February 2002 examination report indicates that the 
veteran has crepitus as well as complaints of intermittent 
buckling in the left knee.  Again, there are no positive 
instability tests that would confirm the presence of a 
buckling disability.  The Board concludes that ratings for 
cartilage impairment, lateral instability, recurrent patellar 
subluxation, fibula and tibia impairment and genu recurvatum 
are not warranted.  See 38 C.F.R. § 4.71a, DCs 5257, 5258, 
5259, 5262, 5263.  Because x-rays have not confirmed the 
presence of degenerative arthritis, a rating under DC 5003 is 
not warranted.

A rating for limitation of flexion requires a showing of 
limitation to at least 60 degrees.  See 38 C.F.R. § 4.71a, DC 
5260.  A rating for limitation of extension requires a 
showing of limitation to at least 5 degrees.  Id., at DC 
5261.  The veteran's range of motion was shown to be from 
zero to 110 in June 1997 and from zero to 130 without pain, 
to 140 with pain in April 2001.  Ratings are inappropriate 
under those codes.  

The Board has considered the rule of DeLuca, supra.  There is 
no verification that the veteran's pain in the left knee is 
sufficient to create functional loss.  While the veteran has 
complained many times of pain and the impairment of his 
ability to function, these complaints have been generally 
about his right knee and leg.  The veteran has used a cane 
because of right leg impairment.  Specific findings regarding 
the left knee have stated that there is no functional loss.  
Accordingly, the Board concludes that a compensable rating 
under the rule of DeLuca is not warranted.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997) (although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a shrapnel fragment wound 
of the left knee, other than scarring.  See Gilbert, 1 Vet. 
App. at 53.




Residuals of Shrapnel Fragment Wound of the Right Leg, Nerve 
Involvement

The veteran currently receives a 20 percent rating for 
"moderate" incomplete paralysis of the external popliteal 
nerve (common peroneal) under DC 8521.  38 C.F.R. § 4.124a 
(2006).  

Under this regulatory provision, a 20 percent evaluation is 
warranted for moderate incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 30 percent evaluation 
is assigned for severe incomplete paralysis, and a 40 percent 
evaluation is warranted for severe complete paralysis of the 
external popliteal nerve manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.121a, Diagnostic Code 8521. 

The words such as "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  As noted at the beginning of the schedular criteria 
for rating peripheral nerve disabilities, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  

The symptoms of the veteran's neurological residuals of the 
shrapnel wound have been assessed repeatedly in the years 
that this claim has been open.  The veteran was originally 
diagnosed with tibia nerve palsy in June 1991.  The diagnosis 
was changed to internal saphenous nerve paralysis in June 
1997.  In March 2003, the diagnosis was changed again to 
common peroneal nerve paralysis.  

The veteran's original rating was 10 percent under DC 8527 
for severe or complete paralysis of the internal saphenous 
nerve.  This was the maximum rating available for paralysis 
of the internal saphenous nerve.  Following the diagnosis of 
the common peroneal nerve impairment, an April 2006 rating 
decision increased the veteran's rating to 20 percent for 
"moderate" incomplete paralysis of the common peroneal 
nerve, effective from the date of the initial rating.  

The ratings under DC 8521 are as follows: a 20 percent 
evaluation requires moderate incomplete paralysis.  A 30 
percent evaluation requires severe incomplete paralysis.  A 
40 percent evaluation requires complete paralysis of the 
external popliteal nerve (common peroneal), with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  

The evidence indicates that the veteran suffers some, but not 
all of the symptoms mentioned for the 40 percent rating.  

In June 1991, the veteran reported that he had pain on 
walking and standing for a short period of time.  He 
complained of frequent swelling of the right foot with 
inability to flex his toes.  He indicated that he could not 
drive a vehicle without cruise control for long due to pain 
developing in his right leg.  

In April 1992, the veteran denied weakness or foot drop, but 
again indicated that he had numbness and tingling in the 
medial aspect of his right calf and especially his right 
foot.  Gait was normal.  He could walk on heel and toes, 
although it was painful.  He had dysesthesia and 
hyperesthesia in an area the doctor stated was in the right 
tibial nerve distribution.  The doctor also stated that the 
distribution was atypical in that it extended medially up the 
right calf for six inches.  Reflexes were 2/4 bilaterally in 
knees and ankles.  On repeat examination, the doctor 
identified a 4+/5 weakness of the flexor digitum longus of 
the right foot and a slight amount of swelling in the right 
foot.  

In June 1997, the veteran reported numbness of the medial 
aspect of his right leg with significant pain.  He denied 
foot drop, though he stated he had intermittent difficulty 
raising his foot and pushing his foot down.  There was 
decreased sensation on the medial aspect of his right inner 
leg.  There was no loss over the plantar aspect of the foot 
and no loss over the lateral toes.  Reflexes were intact and 
symmetrical in the knees and ankles.  He did report some 
dysesthetic pain in the area of the shrapnel injury.  He 
showed some mild swelling of the right foot.  At the time, 
there was no clear evidence of a tibial nerve injury.  On 
examination, there was mild weakness in the flexor hallicus 
longus, though no clear weakness of the gastrocnemius.  The 
reports of pain on using the gastrocnemius were likely due to 
the injury scar.  Sensation distribution of the tibial nerve 
is intact.  The complaints were in accordance with a 
saphenous nerve injury.  

At the March 2003 examination, the veteran displayed 
diminished pinprick sensation in the entire right leg as well 
as on the dorsum of the right foot.  Vibration sensation was 
also diminished.  There was weakness of inversion and 
eversion.  The right foot dorsiflexors and plantar flexors 
were 4/5 and 4+/5 on strength tests, respectively.  Deep 
tendon reflexes were present and symmetrical bilaterally, 
except for ankle jerks, which were 1 to 2 out of 2 
bilaterally.  The veteran reported pain, again on standing 
and walking.  He reported numbness on the anteromedial side 
of the leg as well as the dorsum of the right foot.  

On examination in July 2005, the veteran again reported 
numbness on the anteromedial side of the leg as well as the 
dorsum of the right foot as well as tingling and a burning 
sensation.  He complained again of pain and weakness on 
standing.  Right foot dorsiflexors, plantar flexors and 
extensor hallucis longus were 5/5 on strength tests.  Deep 
tendon reflexes were +1 throughout.  Gait and station were 
within normal limits, except a little diffculty walking on 
heel and toes on the right due to the pain and burning 
sensation.  The diagnosis was sensory changes likely due to 
saphenous nerve involvement.  

An opinion was offered in November 2005 stating that the 
veteran had common peroneal nerve involvement in his 
disability.  The doctor, in reviewing the March 2003 and July 
2005 findings together, stated that the veteran had common 
peroneal nerve impairment because of weakness of the foot, 
dorsiflexor/plantar flexor impairment as well as 
inversion/eversion impairment and dysesthesia/paresthesia in 
the distribution of the common peroneal nerve.  

The Board finds that the preponderance of the evidence shows 
that the veteran's disability has been nerve impairment of 
the common peroneal nerve.  The tibial nerve palsy diagnosis 
was hedged by a notation of atypical distribution.  The later 
opinions all disagree with this initial diagnosis.  The March 
2003, July and November 2005 opinions were all provided by 
the same doctor, who changed his diagnosis on further review 
of the case history.  The June 1997 examination identified 
fewer symptoms than the later examinations and the doctor, 
accordingly, had less information upon which to base the 
diagnosis.  The Board concludes that the veteran has 
impairment of the common peroneal nerve, and not the 
saphenous or tibial nerves.  The symptomatology presented at 
each examination does not support the assignment of two 
Diagnostic Codes, one for each nerve.  

The Board further finds that the veteran's symptoms have not 
been greater than "moderate" throughout the period on 
appeal.  The Board notes that, despite the disagreement in 
diagnoses, at no time have two nerves been identified as 
impaired concurrently due to the shrapnel fragment wound.  
This indicates that the level of nerve impairment was 
sufficiently mild as to preclude definite diagnosis.  Of the 
symptoms required for the maximum rating, there has been no 
finding of foot drop, droop of first phalanges of all toes, 
loss of dorsiflexion of the foot, loss of extension (dorsal 
flexion) of proximal phalanges of toes, loss of abduction, 
weakened adduction, or anesthesia covering the entire dorsum 
of foot and toes.  The veteran does have weakness of 
dorsiflexion but there is no finding of loss of extension of 
toes.  The veteran has sensory disorders of the dorsum of the 
foot, but the numbness is described as intermittent at worst.  
Additionally, the veteran's reports of pain on standing and 
walking, numbness, tingling and dysesthesia/paresthesia have 
been constant.  The veteran has had some diminished, but not 
lost reflexes, which have not prevented the veteran from 
walking normally, given the pain he experiences.  In sum, the 
veteran has lesser versions of some, but not all of the 
symptoms needed for a maximum rating.  The Board finds that 
the veteran's symptoms are "moderate" under the criteria of 
DC 8521.  Accordingly, the Board concludes that a rating in 
excess of 20 percent for common peroneal nerve impairment is 
not warranted.  

The Board does not believe that DeLuca, supra, considerations 
apply to these issues, since the disability involves 
neurological disability not musculoskeletal disability.  See 
also 38 C.F.R. §§ 4.40 and 4.45.  Indeed, virtually all of 
the factors encompassed in 38 C.F.R. §§ 4.40 and 4.45 (pain, 
incoordination, fatigability and weakness) are to be 
contemplated in the schedular ratings for neurological 
disabilities.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for neurological residuals of a shrapnel 
fragment wound of the right leg.  See Gilbert, 1 Vet. App. at 
53.


Degenerative Arthritis of the Right Thumb and Index Finger

The veteran is service connected for traumatic arthritis of 
the right thumb and index finger.  He is evaluated under 
Diagnostic Code 5010-5228 for the thumb and DC 5010-5229 for 
the index finger, which means arthritis is the service-
connected condition and he is rated for limitation of motion.  
See 38 C.F.R. § 4.27.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003 (degenerative arthritis) and DC 5010 (traumatic 
arthritis).  When arthritis is present, accompanied by some 
limitation of motion, but the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  A rating of 20 
percent is available should the evidence show occasional 
incapacitating exacerbations as well.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis).  Any functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).

As discussed in the Introduction, the veteran's claim has 
been granted in full from August 26, 2002 onward.  The only 
remaining issue on these claims is the entitlement to an 
initial, compensable rating, prior to August 26, 2002.  

Prior to August 26, 2002, the rating schedule did not provide 
a compensable rating for limitation of motion of the fingers.  
See 38 C.F.R. § 4.71a (2002).  Therefore, the sole method of 
evaluation for arthritis under DC 5010 was the provisions of 
DC 5003.  For the purposes of rating arthritis, multiple 
involvements of the interphalangeal and metacarpal joints are 
considered groups of minor joints.  See 38 C.F.R. § 4.45 
(2002).  

The evidence shows that the veteran's arthritis in manifested 
by some lost active range of motion in the interphalangeal 
and metacarpal phalangeal joints, with some pain on use and 
tenderness.  

The veteran's initial VA examinations were in June 1991.  
During the orthopedic examination, the veteran's right hand 
restricted active range of motion, but full flexion could be 
achieved passively.  The decreased motion was in the 
metacarpal phalangeal and interphalangeal joints of the 
second and third digits.  Sensation was intact grossly, with 
some tenderness in the proximal interphalangeal joint of the 
index.  Rheumatology notes indicate that the proximal and 
distal interphalangeal joints of the index finger had 
swelling.  

The veteran was evaluated by the rheumatology clinic in 
August 1991.  The second finger (index finger) had lost 
active flexion.  X-rays showed narrowing and new bone 
formation at the first metacarpal phalangeal joint.  

In June 1997, the examiner described the veteran's symptoms 
as mild and consisted of stiffness and pain, with some 
exacerbation of stiffness in the morning.  The veteran's 
range of motion was good, with some stiffness on active 
motion.  Apposition was also good.  On x-ray, the veteran 
showed minimal degenerative joint disease of the 
interphalangeal joint of the right thumb and a fragment 
posterior to the distal interphalangeal joint of the right 
index finger, compatible with an avulsion fracture.  

In December 1997, a VA examination report indicates that the 
veteran had no swelling or deformities with tenderness in the 
first carpal/metacarpal joint.  He had adequate flexion, 
extension, and abduction of the fingers.  Apposition of the 
thumb with the fingers was adequate.  X-ray findings were 
identical to those from June 1997.  

At an April 2001 VA examination, the veteran indicated that 
the pain he experienced in his hand became worse with 
repetitive motion, like flipping the pages of a book, writing 
or typing.  The veteran had difficulty making a fist and had 
a loss of pulling strength in the index finger.  

On VA examination in February 2002, the veteran's fingers 
were assessed as having residual pain and stiffness in the 
right thumb, with no significant symptoms in the index 
finger.  Pain in the carpal/metacarpal joint of the thumb is 
aggravated with excessive flexion and extension as well as 
lateral flexion, but is especially severe with pronation and 
supination.  The veteran indicated that his hand fatigued 
after 15 minutes of typing.  

The veteran's medical history indicates that he has multiple 
involvements of interphalangeal and metacarpal joints, 
constituting a minor joint group under 38 C.F.R. § 4.45.  The 
veteran has consistently displayed tenderness and pain with 
use in the index finger and thumb on his right hand.  
Throughout this period, the veteran has retained full passive 
flexion, with some loss of active motion.  When mentioned, 
the apposition of the thumb to the other fingers has been 
good.  Examiners have indicated mild symptoms, with 
tenderness in the affected joints.  The Board notes that the 
veteran originally complained more of the index finger and 
eventually complained of thumb pain, extending down into the 
wrist.  Resolving doubt in the veteran's favor, the 
preponderance of the evidence shows that there is consistent 
report of some functional loss, difficulty flexing the index 
finger and fatiguability of the hand.  The effort required 
for active motion noted in June 1991 and stiffness on motion 
in June 1997 indicate to the Board that some functional loss 
was due to the degenerative joint disease process in the 
veteran's index finger and thumb.  The Board finds that there 
is limitation of motion objectively confirmed by satisfactory 
evidence of painful motion.  Therefore, the Board concludes 
that the criteria for an initial rating of 10 percent for 
degenerative arthritis of the right index finger and thumb 
prior to August 26, 2002, have been met.  38 C.F.R. § 4.71a, 
DC 5003 (2002).  

In light of the fact that the veteran's index finger and 
thumb form a single minor joint group, two 10 percent ratings 
are not warranted.  The Board cannot find evidence that the 
veteran experiences occasional incapacitating episodes in his 
right hand.  Accordingly, a rating in excess of 10 percent is 
not warranted.  The Board has also considered other 
applicable ratings of the fingers.  Alternative ratings are 
available for ankylosis and amputation, neither of which is 
present here.  See 38 C.F.R. § 4.71a, DCs 5126-5156, 5216-
5255 (2002).  A rating based on these provisions is not 
warranted.  In sum, prior to August 26, 2002, a rating of 10 
percent, but no higher, for degenerative arthritis of the 
right index finger and thumb are met.  


II.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, the claim was originally adjudicated long before the 
passage of the VCAA.  This letter preceded subsequent 
adjudication, and there is no prejudice to him.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  The April 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
As to the left and right knee and saphenous nerve claims, 
since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran numerous VA examinations, most 
recently in June and November 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's disabilities since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a compensable rating for the residuals of a 
shrapnel fragment wound of the left knee, other than 
scarring, is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a shrapnel fragment wound of the right leg, to include 
impairment of the internal saphenous nerve and common 
peroneal nerve, other than for the presence of scarring, is 
denied.

Entitlement to an initial rating prior to August 26, 2002 of 
10 percent, but no higher, for degenerative arthritis of the 
right index finger and thumb is granted.  


REMAND

Service connection was granted for carpal tunnel syndrome of 
the right hand in the April 2006 rating decision.  The 
veteran has submitted a Notice of Disagreement as to the 
effective date of the grant.  The claim must be remanded to 
allow the RO to provide the veteran with a statement of the 
case (SOC) on these issue.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a statement of 
the case as to the issue of entitlement to 
an effective date earlier than March 2003 
for the grant of service connection for 
carpal tunnel syndrome of the right hand.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


